Citation Nr: 1758936	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-32 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for a kidney disability, to include as secondary to diabetes mellitus.

3. Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.


ATTORNEY FOR THE BOARD

G.C., Associate Counsel



INTRODUCTION

The Veteran had active air service from March 1965 to October 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran passed away on September [REDACTED], 2012. The Veteran's wife filed a timely request for substitution, and was deemed a valid claimant for substitution in November 2017.

This matter was previously before the Board in September 2012, when it was dismissed due to the Veteran's passing. This matter having now been substituted to the Veteran's surviving spouse, is properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development must be completed regarding the Veteran's service connection claims for diabetes mellitus and secondary kidney disability, due to claimed herbicide exposure on active duty.

The Veteran had one year and one day of foreign service, and was a radar and electronics repairman in the U.S. Air Force. See DD-214. The Veteran's medical record reflects that he had service in Thailand during the Vietnam campaign. See 1968 report of medical examination.  However, the Veteran alleged that he also had in-country service in Vietnam. See July 2008 statement. The Veteran further stated that he was exposed to Agent Orange while in service, reporting that he was exposed while loading aerial canisters. See December 2007 statement. 

In addition to the Veteran's own statements, the record contains a statement from Mr. F.J.F., a close friend of his who also served in Vietnam. Mr. F.J.F., an Air Force Veteran as well, reported having had multiple discussions with the Veteran regarding their service in Southeast Asia during the Vietnam War. He reported that the Veteran shared that while the Veteran was based in Thailand, the Veteran was on a two-week temporary duty assignment in Vietnam, specifically at Bien Hoa Air Base and Pleiku Air Base for urgent electronics work. Mr. F.J.F. found the Veteran's descriptions of Pleiku Air Base to be extremely precise and accurate. See statement received in September 2012. 

Of record is an October 2011 memorandum on Agent Orange exposure. Pertinently, the memorandum recommended that unless the claim is inherently incredible, a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for any information that would corroborate the Veteran's claimed exposure should be made. Such a request is not of record.

The Board further notes that as a result of the Veteran's tragic passing, his widow was substituted as the claimant. However, in the substitution memorandum of record, it is not shown that she was advised of her right to separately retain counsel. Indeed, the Veteran was represented by DAV during the pendency of his appeal. Nevertheless, the Veteran's representation does not transfer to the Veteran's spouse, regardless of her substitution as the new claimant, without a separate agreement. 

The Board also notes that the issue of entitlement to special monthly compensation based on aid and attendance cannot be adjudicated at this time and must be stayed pending the development ordered by this remand. Indeed, a disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct. 38 U.S.C.A. §§ 1502, 1503, 1521 (West, 2014). The Veteran is not service-connected for any of the claimed disabilities. Thus, while the Board is aware that a February 2008 signed medical statement for consideration of aid and attendance is of record, the issue cannot be adjudicated with due merit as of yet. 

Accordingly, the case is REMANDED for the following action:

1. Inform the current claimant, the Veteran's widow, that while her husband was represented for his claims, the representation does not transfer to her unless she seeks and signs a separate agreement for representation. If she indicates she wishes to obtain representation, please afford her sufficient time to do so. Send a request to the JSRRC for verification of the Veteran's claimed exposure to herbicide agents in service in light of his assertions of having in-country service and loading Agent Orange canisters into aircraft; and Mr. F.J.F's statement that the Veteran was on temporary duty for emergency electronics repairs at Bien Hoa and Pleiku air bases.

2. Send a request to the JSRRC for verification of the Veteran's claimed exposure to herbicide agents in service in light of his assertions of having in-country service and loading agent orange canisters into aircraft; and Mr. F.J.F's statement that the Veteran was on temporary duty for emergency electronics repairs at Bien Hoa and Pleiku air bases. 

3. Once the requested development is completed, please readjudicate this claim. If any benefit sought on appeal remains denied, a Supplemental Statement of the Case (SSOC) must be provided. An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




